Citation Nr: 1413298	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was exposed to herbicide agents in service or that he served in the Republic of Vietnam.

2.  The evidence of record does not show that the Veteran has ischemic heart disease that is etiologically related to service, to include presumptively.

3.  The evidence of record does not show that the Veteran has diabetes mellitus that is etiologically related to service, to include presumptively.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for diabetes mellitus have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed letters in November 2010 and December 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA medical examination or medical opinion has been obtained with respect to either claim.  The VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has current diagnoses of ischemic heart disease and diabetes mellitus.  However, there is no evidence that the Veteran experienced symptoms of either disease while he was in active service.  While the Veteran has alleged that he was exposed to Agent Orange during active service, which he contends caused his disabilities, as discussed below, the competent and credible evidence of record does not establish that the Veteran was exposed to Agent Orange.  Given the foregoing, examinations, and etiological opinions, need not be obtained.  McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure, as relevant to this appeal, include Type 2 diabetes and ischemic heart disease.  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  "Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  

However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2013), or service in the inland waterways of Vietnam ("brown water service").  VAOPGCPREC 27-97; see also Haas, 525 F.3d 1168.

According to the VA Compensation and Pension (C&P) Service, open deep-water coastal harbors, "such as those at Da Nang, Cam Ranh Bay, and Vung Tau" are part of the offshore blue water of Vietnam and not part of its inland waterway system.  December 2008 C&P Bulletin.  "Inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  Id.  C&P Service provided a list of ships that have confirmed brown water service in a January 2010 Bulletin.  If a Veteran's service aboard one of the ships listed can be confirmed through military records during the time frames specified, "then exposure to herbicide agents can be presumed without further development."  January 2010 C&P Bulletin.  The list was updated in May 2010 based on evidence documenting inland waterway travel, shore/pier docking, or close coastal offshore operations with small boats and/or crew members going ashore.  May 2010 C&P Bulletin.  A Veteran who served aboard a ship while it was operating temporarily on Vietnam's inland waterways did not need to leave the ship in order for VA to concede Agent Orange herbicide exposure.  Id.  However, a Veteran who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore in order for VA to concede Agent Orange exposure.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Exposure to Agent Orange

The Veteran contends that he suffers from ischemic heart disease and diabetes mellitus as a result of exposure to Agent Orange during service.  In this case, the Veteran served on a ship off the coast of Vietnam.  There is no indication in the evidence of record that his ship ever docked or that he ever stepped foot in the Republic of Vietnam.  A review of his personnel records is absent for any service in the Republic of Vietnam.  Rather, it merely shows service on the USS Braine.  Although information on the USS Braine's history showed that the ship fired guns at night in the Da Nang Harbor and during the day along the nearby coast in October 1968, there is no evidence of any going ashore.

Although his personnel records and ship history do not indicate that the Veteran stepped foot in the Republic of Vietnam or served in the inland waterways of Vietnam, he now claims that he was exposed to Agent Orange by stepping foot in Vietnam, through service in Vietnam's inland waterways, and through the water distillation process utilized by his ship.  However, the Board finds that these allegations are not credible and cannot serve to establish that the Veteran was exposed to herbicides.  

First, the Veteran's statements regarding going on shore were internally inconsistent, and were inconsistent with other evidence of record.  In an October 2010 statement, the Veteran noted that his ship docked in Da Nang Harbor for supplies and for maintenance.  In a December 2010 statement the Veteran specifically noted that he did not recall actually going on shore, but that he "may have."  In a January 2011 statement, the Veteran noted that "he did set foot in Vietnam."  He could not remember if his ship docked to land or anchored in the Da Nang Harbor, but he noted that he helped offload a body and moved supplies aboard.  The only official record of the USS Braine docking in Da Nang Harbor was in November 1966, before the Veteran's active service.  Further, the deck logs show that USS Braine stopped in Darwin, Australia, in approximately November 1968 to offload a body and move supplies, not Da Nang Harbor, as the Veteran contends.  The Veteran submitted numerous buddy statements.  Unfortunately, they do not corroborate the Veteran's assertions that he actually stepped foot in Vietnam, or that the vessel docked to land in Da Nang Harbor.  One buddy statement noted that a crew member was killed while attempting a repair to the ship after bad weather.  However, the statement noted that the ship returned to Japan for funeral services.    

The Veteran also claimed that he was exposed to Agent Orange through his service in the inland waterways of Vietnam.  The Veteran alleged that his ship went up the Saigon River to support the river patrol boats.  The Veteran submitted the deck logs.  However, these records do not show that the USS Braine traveled on the inland waterways of Vietnam.  The deck logs simply show that the USS Braine traveled into the Da Nang Harbor, anchored in the harbor, and traveled "off of the Song Cua Dai River."  The Veteran also noted that the Da Nang Harbor is considered an "inland water" under an international convention from the 1950s to which the United States and many other nations are signatories.  Without anything more, however, this claim regarding the unnamed international convention is not persuasive.  It is well documented that the USS Braine traveled in the Da Nang Harbor, but the VA does not consider the Da Nang Harbor to be an inland waterway of Vietnam.  December 2008 C&P Bulletin ("Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore 'blue water' of Vietnam and not part of the inland waterway system or 'brown water' of Vietnam."); see also VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran submitted numerous buddy statements.  Unfortunately, they do not corroborate the Veteran's account of service in the inland waterways of Vietnam.  Several buddy statements note that the ship traveled at the "head waters" of, the "mouth" of, or "near" the Saigon River where they rendezvoused with river patrol boats whose crew members boarded the USS Braine.  One statement noted that after the rendezvous occurred, the river patrol boats returned up river to notify the USS Braine of enemy locations.  The statement noted that the service was on the "inland waterways" but only specifically noted that the USS Braine was in the Da Nang Harbor.  Only one of the approximately twelve buddy statements specifically noted that the ship went down the river to pick up Marines that were surrounded and under fire.  The statement notes that the ship provided cover for the Marines while they swam out to the ship.  A member of the VBA Compensation Staff that deals with the Agent Orange related ships list noted in an e-mail that from his point of view, if the USS Braine actually went up the river to rescue Marines in November 1968, that such a significant event would have been recorded in the deck logs.  Thus, he was unable to corroborate the Veteran's claim.          

Finally, the Veteran claims that he was exposed to Agent Orange through his ship's water distillation process, citing a study conducted by the Australian Department of Veterans Affairs.  The study submitted by the Veteran shows that a ship's water distillation process magnifies the concentration of an organic pollutant by maintaining the same quantity of the organic pollutant while reducing the quantity of water.  This study was confirmed by the Institute of Medicine of the National Academy of Sciences.  See Blue Water Navy Vietnam Veterans and Agent Orange Exposure, Institute of Medicine of the National Academies (2011).  However, the Institute of Medicine pointed out that there were no contemporary measurements of herbicides in the marine environment.  Thus, it is impossible to know if herbicides were present in the distilled water.  In fact, the Institute of Medicine pointed out that it was general policy, although it may not have been an official regulation at the time, that ships avoided using water in harbors, rivers, inlets, bays, landlocked waters, and the open sea within 12 miles of the entrance to those waterways for distillation purposes except for in emergency situations.  The Veteran submitted a buddy statement regarding the fresh water supply, indicating that on two separate occasions the ship could not produce enough water for the crew to shower.  This statement did not indicate whether water intake within the harbor was undertaken during such time.  Even if this was the case, there remain many uncertainties surrounding this method of exposure.  The Board finds that herbicide exposure cannot be conceded due to the ship's distillation process.    

The Veteran also submitted photographs from his service on the USS Braine, and a copy of a book titled "USS Braine (DD-630): Twenty-fifth Anniversary Cruise." However, these do not establish that the Veteran stepped foot onshore, served in the inland waterways, or was otherwise exposed to herbicides. 

The Veteran also submitted a former opinion of the Board that noted that Da Nang Harbor could be considered an inland waterway because it was well-sheltered and surrounded on three sides by shoreline.  Board decisions are not precedential, and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2013); McDowell v. Shinseki, 23 Vet. App. 207, 208 (2009).  Further, the facts of this case are distinguishable.  In the previous decision, the Board found that there was credible evidence that the Veteran set foot on land in Vietnam, whereas here, as noted above, there is no such credible evidence.   

The Veteran also submitted two private medical opinions that note that the Veteran's disabilities were likely caused by exposure to Agent Orange.  However, these medical opinions do not establish that the Veteran was actually exposed to Agent Orange.  An August 2012 opinion notes that the Institute of Medicine of the National Academy of Sciences determined that Blue Water Veterans were in fact exposed to Agent Orange through distillation of sea water for consumption.  This is a gross misstatement of the actual findings of the Institute of Medicine, which are discussed above.  The August 2012 opinion also notes that the Veteran was exposed to Agent Orange by providing coastline support to ground troops.  As noted above this also fails to establish that the Veteran was actually exposed to Agent Orange.  An October 2012 private opinion simply notes that the Veteran has had significant Agent Orange exposure.  The doctor based his opinion on "documentation" that the Veteran had shown to him numerous times.  The Board finds that these private medical opinions fail to establish that the Veteran was actually exposed to Agent Orange or any herbicides during active service.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the claims for ischemic heart disease and diabetes mellitus.


Ischemic Heart Disease

The Veteran's VA and private treatment records show that he has been diagnosed with ischemic heart disease.  As such, the first element of Shedden is met for this claim.

However, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with ischemic heart disease during his military service, nor does he allege such.  Rather, the Veteran alleges that his current ischemic heart disease is the result of in-service herbicide exposure.  Unfortunately, as noted above, the Board has found that the evidence does not show that the Veteran was exposed to herbicides in service.  As the Board cannot find that the Veteran was exposed to herbicides in service, the second element of Shedden is not met.  As such, the claim fails on that basis and any discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for ischemic heart disease is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes Mellitus

The Veteran's post-service VA and private treatment records show that he has been diagnosed with diabetes mellitus.  As such, the first element of Shedden is met for this claim.

A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with diabetes mellitus during his military service, nor does he allege such.  Rather, the Veteran alleges that his current diabetes mellitus is the result of his alleged in-service herbicide exposure.  However, as discussed in detail above, the evidence does not establish that the Veteran was exposed to herbicides in service.  As such, he may not receive service connection for diabetes mellitus due to herbicide exposure.  As such, the second element of Shedden is not met.  

Alternatively, as noted above, diabetes mellitus is listed under 38 C.F.R. § 3.309(a) as a chronic disease that may be subject to service connection due to continuity of symptomatology.  In this regard, the Board notes that the first treatment record diagnosing diabetes was from June 1985, approximately 16 years after the Veteran was discharged from active service.  Further, the Veteran does not allege that he has had symptoms of diabetes since his separation from active service.  Therefore, entitlement to service connection based on the continuity of symptomatology is not warranted.  As such, the third element of Shedden is not met.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


